Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2009 3/31/2008 % Ch g Operating Revenues Wireless service $ 11,646 $ 10,605 9.8 % Voice 8,506 9,693 -12.2 % Data 6,250 5,972 4.7 % Directory 1,249 1,398 -10.7 % Other 2,920 3,076 -5.1 % Total Operating Revenues 30,571 30,744 -0.6 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 12,242 11,995 2.1 % Selling, general and administrative 7,706 7,866 -2.0 % Depreciation and amortization 4,886 4,903 -0.3 % Total Operating Expenses 24,834 24,764 0.3 % Operating Income 5,737 5,980 -4.1 % Interest Expense 849 865 -1.8 % Equity in Net Income of Affiliates 137 243 -43.6 % Other Income (Expense) - Net (15 ) 91 - Income Before Income Taxes 5,010 5,449 -8.1 % Income Taxes 1,809 1,930 -6.3 % Net Income 3,201 3,519 -9.0 % Noncontrolling Interest (75 ) (58 ) -29.3 % Net Income Attributable to AT&T $ 3,126 $ 3,461 -9.7 % Basic Earnings Per Share $ 0.53 $ 0.58 -8.6 % Weighted Average Common Shares Outstanding (000,000) 5,896 5,997 -1.7 % Diluted Earnings Per Share $ 0.53 $ 0.57 -7.0 % Weighted Average Common Shares Outstanding with Dilution (000,000) 5,922 6,033 -2.3 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Wireless 3/31/2009 3/31/2008 % Ch g Segment Operating Revenues Service $ 11,668 $ 10,645 9.6 % Equipment 1,192 1,180 1.0 % Total Segment Operating Revenues 12,860 11,825 8.8 % Segment Operating Expenses Operations and Support 8,085 7,389 9.4 % Depreciation and amortization 1,434 1,480 -3.1 % Total Segment Operating Expenses 9,519 8,869 7.3 % Segment Operating Income 3,341 2,956 13.0 % Equity in Net Income of Affiliates - 2 - Segment Income $ 3,341 $ 2,958 12.9 % Segment Operating Income Margin 26.0 % 25.0 % Wireline Segment Operating Revenues Voice $ 8,708 $ 9,919 -12.2 % Data 6,536 6,205 5.3 % Other 1,434 1,500 -4.4 % Total Segment Operating Revenues 16,678 17,624 -5.4 % Segment Operating Expenses Operations and Support 11,297 11,493 -1.7 % Depreciation and amortization 3,240 3,181 1.9 % Total Segment Operating Expenses 14,537 14,674 -0.9 % Segment Operating Income 2,141 2,950 -27.4 % Equity in Net Income of Affiliates 4 6 -33.3 % Segment Income $ 2,145 $ 2,956 -27.4 % Segment Operating Income Margin 12.8 % 16.7 % Advertising Solutions Segment Operating Revenues $ 1,269 $ 1,417 -10.4 % Segment Operating Expenses Operations and Support 749 787 -4.8 % Depreciation and amortization 176 212 -17.0 % Total Segment Operating Expenses 925 999 -7.4 % Segment Income $ 344 $ 418 -17.7 % Segment Income Margin 27.1 % 29.5 % Other Segment Operating Revenues $ 437 $ 544 -19.7 % Segment Operating Expenses 526 888 -40.8 % Segment Operating Income (Loss) (89 ) (344 ) -74.1 % Equity in Net Income of Affiliates 133 235 -43.4 % Segment Income (Loss) $ 44 $ (109 ) - Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 3/31/09 12/31/08 Unaudited Assets Current Assets Cash and cash equivalents $ 3,812 $ 1,792 Accounts receivable - net of allowances for uncollectibles of $1,271 and $1,270 14,965 16,047 Prepaid expenses 1,704 1,538 Deferred income taxes 957 1,014 Other current assets 2,083 2,165 Total current assets 23,521 22,556 Property, Plant and Equipment - Net 98,339 99,088 Goodwill 71,694 71,829 Licenses 47,461 47,306 Customer Lists and Relationships - Net 9,605 10,582 Other Intangible Assets - Net 5,797 5,824 Investments in Equity Affiliates 2,413 2,332 Other Assets 5,528 5,728 Total Assets $ 264,358 $ 265,245 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 10,790 $ 14,119 Accounts payable and accrued liabilities 17,359 20,032 Advanced billing and customer deposits 4,065 3,849 Accrued taxes 2,399 1,874 Dividends payable 2,419 2,416 Total current liabilities 37,032 42,290 Long-Term Debt 63,560 60,872 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 19,376 19,196 Postemployment benefit obligation 32,032 31,930 Other noncurrent liabilities 14,663 14,207 Total deferred credits and other noncurrent liabilities 66,071 65,333 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,638 91,728 Retained earnings 37,296 36,591 Treasury shares (at cost) (21,283 ) (21,410 ) Noncontrolling interest 404 403 Accumulated other comprehensive income (loss) (16,855 ) (17,057 ) Total stockholders' equity 97,695 96,750 Total Liabilities and Stockholders' Equity $ 264,358 $ 265,245 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Three months ended March 31, 2009 2008 Operating Activities Net income $ 3,126 $ 3,461 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,886 4,903 Undistributed earnings from investments in equity affiliates (137 ) (220 ) Provision for uncollectible accounts 509 480 Deferred income tax expense (benefit) 126 569 Net (gain) loss from impairment and sale of investments 82 (46 ) Changes in operating assets and liabilities: Accounts receivable 573 (150 ) Other current assets (108 ) 159 Accounts payable and accrued liabilities (1,347 ) (4,654 ) Stock-based compensation tax benefit - (7 ) Other - net 205 462 Total adjustments 4,789 1,496 Net Cash Provided by Operating Activities 7,915 4,957 Investing Activities Construction and capital expenditures Capital expenditures (3,173 ) (4,178 ) Interest during construction (185 ) (70 ) Acquisitions, net of cash acquired - (3,662 ) Dispositions 181 47 Proceeds from sale of securities, net of investments (10 ) 131 Sale of other investments - - Other 30 33 Net Cash Used in Investing Activities (3,157 ) (7,699 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less (3,909 ) 5,786 Issuance of long-term debt 5,450 3,972 Repayment of long-term debt (1,261 ) (613 ) Purchase of treasury shares - (4,071 ) Issuance of treasury shares 1 103 Dividends paid (2,416 ) (2,422 ) Stock-based compensation tax benefit - 7 Other (603 ) (27 ) Net Cash Used in Financing Activities (2,738 ) 2,735 Net increase (decrease) in cash and cash equivalents 2,020 (7 ) Cash and cash equivalents beginning of year 1,792 1,970 Cash and Cash Equivalents End of Period $ 3,812 $ 1,963 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2009 3/31/2008 % Ch g Wireless Wireless Customers (000) 78,232 71,367 9.6 % Net Customer Additions (000) 1,223 1,295 -5.6 % M&A Activity, Partitioned Customers and Other Adjs. (000) - 20 Postpaid Customers (000) 60,957 56,016 8.8 % Net Postpaid Customer Additions (000) 875 705 24.1 % Postpaid Churn 1.2 % 1.2 % 0 B P Licensed POPs (000,000) 306 304 0.7 % In-Region Wireline 1 Total Consumer Revenue Connections (000) Retail Consumer Voice Connections 2 26,780 30,316 -11.7 % Retail Consumer Additional Voice Connections 2 3,189 3,866 -17.5 % ConsumerWired Broadband Connections 3 13,344 12,547 6.4 % Video Connections: 4 Satellite Connections 2,205 2,232 -1.2 % U-verse Video Connections 1,329 379 Total Consumer Revenue Connections (000) 46,847 49,340 -5.1 % Net Consumer Revenue Connection Changes (000) (196 ) (98 ) Broadband and Video Total Broadband Connections (000) 5 16,736 15,419 8.5 % Net Broadband Connection Changes (000) 5 471 617 -23.7 % Total Video Connections (000) 4 3,534 2,611 35.4 % Net Video Connection Changes (000) 4 299 264 13.3 % AT&T Inc. Construction and capital expenditures Capital Expenditures $ 3,173 $ 4,178 -24.1 % Interest during construction $ 185 $ 70 Dividends Declared per Share $ 0.4100 $ 0.4000 2.5 % End of Period Common Shares Outstanding (000,000) 5,900 5,939 -0.7 % Debt Ratio 6 43.2% 39.5% 370 B P Total Employees 294,600 310,070 -5.0 % 1 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Includes consumer U-verse Voice over IP connections. 3 Wireline consumer broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Total broadband connections include DSL lines, U-verse high speed Internet access, satellite broadband and 3G LaptopConnect cards. 6 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 7 Prior year amounts restated to conform to current period reporting methodology. Note: For the end of 1Q09, total switched access lines were 53,992, retail business switched access lines totaled 21,364, and wholesale and coin switched access lines totaled 3,053.
